Citation Nr: 0012617	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected psychological symptoms affecting tachycardia, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for a bilateral leg 
disorder manifested by hip locking and weakness of the legs, 
claimed as secondary to the service-connected disability of 
psychological symptoms affecting tachycardia.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1945 to March 
1947, from April 1947 to January 1950, from October 1950 to 
November 1953 and from February 1954 to September 1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 1996 and April 1997 rating decisions by the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 1996.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current bilateral leg disability manifested by 
hip locking and weakness of the legs due to the service-
connected psychological symptoms affecting tachycardia or 
other disease or injury which was incurred in or aggravated 
by service.  



CONCLUSION OF LAW

The claim of service connection for a leg disorder manifested 
by hips locking and weakness of the legs, as secondary to the 
service-connected psychological symptoms affecting 
tachycardia is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has a bilateral 
leg disability manifested by hip locking and weakness in the 
legs  as the result of the service-connected psychological 
symptoms affecting tachycardia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, service connection may also be granted 
for disability which has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

The Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  In addition, the Court has 
also stated that when it was contended that a service-
connected disability had caused a new disability, competent 
medical evidence of a causal relationship between the two 
disabilities must be submitted to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes in this 
regard that, inasmuch as the veteran is offering his own 
medical opinion and diagnoses, the record does not indicate 
that he has any professional medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Although the veteran asserts that his bilateral leg 
disability is due to his service-connected psychological 
symptoms affecting tachycardia, this assertion alone cannot 
make the claim well grounded if there is no competent 
evidence of record of a nexus between the  service-connected 
disability and his current disability.  See Savage v. Gober, 
10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995) (lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by medical evidence.  

A careful review of the service medical records shows no 
complaints, findings, or diagnosis of a bilateral leg 
disability to include symptoms of weakness in the legs or hip 
popping.  

The veteran's pertinent post-service medical records consist 
of outpatient treatment records and VA examinations which 
document the veteran's treatment for the service-connected 
psychological symptoms affecting tachycardia.  These medical 
records do show that the veteran first complained of weakness 
of the legs or hips popping in the mid 1990's.  Outpatient 
records indicate that the veteran was treated on occasion for 
complaints of weakness and an unsteady gait.  

During the July 1996 RO hearing, the veteran testified that 
he could hardly walk and that his legs nearly collapsed under 
him.  The veteran added that his hips locked when he sat in 
certain positions or lifted something heavy or bent over.  
The veteran testified that his legs began to weaken when he 
bent over and caused him to collapse.  

In August 1996, the veteran was afforded a VA examination.  
At that time, the veteran complained that his hips locked 
when he sat down, but that his hips had not bothered him in a 
long time.  In addition, the veteran stated that his legs 
were so weak that he could hardly walk.  An examination of 
the legs showed no muscle atrophy or DVT in the lower 
extremities.  Straight leg tests were negative.  He flexed 
both hips 0 to 135 degrees with no pain.  His gait was slow 
and wobbly and he appeared to be very weak in his legs.  The 
veteran had an irregular heart beat.  The veteran's femoral 
pulses, popliteal pulse, dorsalis pedis and posterior tibial 
pulses were all weak.  Strength was normal in the legs for 
his age.  Reflexes were normal.  The examiner noted that the 
veteran had had a transcranial noninvasive ultrasound in 
February 1996, which showed impression "with the exception 
of low diastolic flow parameters middle cerebral and anterior 
cerebral flows were within normal limits showing no evidence 
of focal areas of stenosis.  Posteriorly the vertebral 
arteries show[ed] low flow velocities with compromised 
diastolic flow.  This [might] correlate with the patient's 
symptoms of vertebral basilar insufficiency.  Basilar artery 
flow data could not be obtained."  Doppler showed that the 
vertebral arteries had decreased blood flow to the brain.  

The examiner noted that physical examination and x-ray 
studies of the hips were entirely normal.  The examiner 
concluded that the weakness of the veteran's lower 
extremities was caused by decreased blood flow to the lower 
extremities with markedly weak femoral, popliteal, dorsalis 
pedis and posterior tibial pulses.  

The veteran was also afforded a VA examination for mental 
disorders in August 1996.  The examiner noted the findings 
from the recent peripheral nerves VA examination which 
indicated that the veteran's hip x-ray studies were normal 
and that the weakness of the veteran's lower extremities was 
caused by decreased blood flow to the lower extremities.  The 
examiner concluded that the weakness in the veteran's legs 
was due to a medical problem, and not to a psychiatric 
condition.  

In sum, the service medical records showed no diagnosis of a 
leg disability or complaints of hip popping or leg weakness.  
The post-service medical records clearly show that the 
claimed leg disorder manifested by leg weakness and hip 
popping had its onset many years after the veteran's 
discharge from service.  There is no medical evidence showing 
that a causal relationship between the currently demonstrated 
bilateral leg disability manifested by weakness in the legs 
and hips popping and the service-connected psychiatric 
disorder.  Furthermore, the examiners who performed the 
August 1996 VA examinations indicated that the veteran's 
bilateral leg disability was due to medical problems and not 
to a psychiatric condition.  

Accordingly, the Board finds that there is no competent 
medical evidence establishing a causal relationship between 
the claimed bilateral leg disability and his service-
connected psychological symptoms affecting tachycardia or 
other disease or injury which was incurred in or aggravated 
by service.  As such, the criteria of Caluza and the criteria 
of Jones have not been met.  As such, the claim of secondary 
service connection for a bilateral leg disability manifested 
by weakness of the legs and hip popping is not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

A review of the correspondence in this case, to include the 
statement of the case, shows that the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) (West 1991) as the 
veteran was fully informed of the reason for the denial of 
his claim and was advised of what evidence was needed in 
order to support his claim.  




ORDER

Service connection for a bilateral leg disorder manifested by 
hip locking and weakness of the legs is denied as a well-
grounded claim has not been submitted.  



REMAND

The veteran asserts that the severity of the service-
connected psychological symptoms affecting tachycardia is not 
adequately represented by the current 50 percent rating and 
has worsened in severity.  In this regard, the veteran was 
afforded a VA examination in August 1996.  

Specifically, during the recent VA examination for mental 
disorders in August 1996, the examiner noted that the 
veteran's claims file had not been reviewed.  During the 
examination, the veteran reported that he did not like crowds 
and could not stand noise.  The veteran reported sudden 
unexpected increases in his heart rate.  The veteran 
complained of having a bad memory.  The veteran indicated 
that he felt anxious most of the time and worried a great 
deal about his health.  The veteran reported feeling 
depressed and hopeless, but he denied crying spells or 
suicidal ideation.  The veteran reported that he felt weak 
all the time and had no energy.  The veteran reported having 
insomnia, but also stated that he got 7-8 hours of sleep at 
night.  Nightmares were rare.  The veteran was irritable, but 
denied homicidal ideation or assaultive behavior towards 
others.  Hallucinations and delusions were denied.  The 
veteran indicated that he preferred to be alone most of the 
time.  On examination, the veteran's mood was anxious and 
dysphoric.  The veteran appeared overtly tense and did not 
smile or laugh.  Eye contact was fair.  Speech was 
unspontaneous.  Affect was appropriate but constricted.  
Psychomotor activity was within normal limits.  The veteran 
did not appear to be psychotic.  Insight was fair.  Immediate 
and recent memories were mildly impaired.  Remote memory was 
intact.  Abstract thinking and judgment were intact.  The 
veteran appeared to be competent for VA purposes.  The 
diagnosis was that of psychophysiological cardiovascular 
disorder.  However, a GAF score on Axis V was not provided.  

In addition, during the course of the veteran's appeal, the 
VA Schedule for Rating Disabilities pertaining to mental 
disorders was amended effective November 7, 1996.  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that the VA, in assigning ratings for psychiatric disorders, 
must discuss the specific criteria set forth in the Rating 
Schedule.  The veteran was provided the criteria of the old 
regulations in the May 1996 statement of the case and was 
provided the criteria of the new regulations in the April 
1997 supplemental statement of the case.  Nevertheless, the 
veteran has not been examined by an examiner who has reviewed 
both versions of the regulations.  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, as noted, 
the effective date of this change in regulation was on 
November 7, 1996.  Therefore, consideration may be given to 
the evaluation for assignment under the criteria in effect 
prior to November 7, 1996, and the evaluation for assignment 
under the criteria effective November 7, 1996.  In order for 
such consideration to be afforded the veteran's appeal, the 
Board finds that the veteran should be afforded a VA 
psychiatric examination by an examiner who has reviewed both 
the old and the new rating criteria.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
and associate with the claims file copies 
of all VA and private clinical records, 
which are not already in the claims file, 
referable to treatment of the veteran's 
service-connected psychological symptoms 
affecting tachycardia.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected psychological symptoms 
affecting tachycardia.  The RO should 
provide to the examiner a copy of both 
the old and the new rating criteria 
pertaining to the veteran's psychiatric 
disability.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.  The examiner should first 
provide his/her findings in relationship 
to the old criteria and separately in 
relationship to the new criteria.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination. The 
examiner should specifically note that 
he/she has been provided the claims 
folder and the old and new criteria of 
Diagnostic Codes 9413-9421.  The examiner 
should first examine the veteran and 
report his/her findings in relationship 
to the old criteria and then separately 
report his/her findings in relationship 
to the new criteria.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally and should 
render an opinion regarding what 
limitations, if any, the veteran's 
psychological symptoms affecting 
tachycardia places upon his social and 
industrial capacity.  

3.  The RO should then review the claim 
for an increased rating for psychological 
symptoms affecting tachycardia taking 
into consideration all of the evidence of 
record.  The old and new criteria should 
be considered and the veteran should be 
rated with consideration given to the 
effective date of this change in 
regulation and Karnas.  If any decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



